The opinion of the Court was delivered by
Knox, J.
The only question presented upon this record, is this: Where a sale of unseated land for non-payment of taxes is made in the lifetime of the owner, who dies before the time of redemption has passed, leaving minor heirs, is the title of the purchaser complete after the expiration of the two years from the sale without redemption ? The Court below held the affirmative of this question, and so do we. To decide otherwise would be in effect to make a new statute, rather than to follow an old one. Where land is sold for non-payment of taxes, if the owner or owners be at the time of such sale in his or their minority, the proviso to the fourth section of the Act of 1815 allows the redemption at any time within two years after the owner or owners arrive at full age; but if the owner at the time of the sale is of full age, the land sold must be redeemed within two years from the sale, or the title is gone. The death of the owner subsequently to the sale will not extend the time for redemption beyond the two years allowed by the Act of 1815.
Judgment affirmed.